Opinion filed February 21, 2013




                                            In The


         Eleventh Court of Appeals
                                          __________

                                     No. 11-13-00031-CV
                                         __________

                      CAROL JOHNENE MORRIS, Appellant

                                               V.

             MIDLAND CENTRAL APPRAISAL DISTRICT, Appellee


                          On Appeal from the 142nd District Court

                                     Midland County, Texas

                                  Trial Court Cause No. TX13106


                           MEMORANDUM OPINION
       Carol Johnene Morris filed a pro se notice of appeal from an order of partial dismissal
that was entered by the trial court on December 31, 2012. We notified Morris by letter dated
January 30, 2013, that it did not appear to this court that a final, appealable order had been
entered by the trial court, and we requested that Morris file a response showing grounds to
continue this appeal. Morris filed a response on February 11. However, she has not shown
appropriate grounds to continue.
       Unless specifically authorized by statute, appeals may be taken only from final
judgments.    Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex. 2007);
Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). In this case, the trial court merely
ordered that “this case is dismissed only as to the Properties listed below.” The dismissal was
entered without prejudice to the ability of the plaintiff, Midland Central Appraisal District, to
refile the cause of action against Morris at a later date. The order specifically states that the
remaining causes of action as to all other property may be further prosecuted. Morris suggests in
her response that the trial court’s order constituted a severance order rendering judgment for the
plaintiff. We disagree. There is no indication that the trial court intended for the order to be
final and appealable, and it is not. Because no final, appealable order has been entered in this
case, we lack jurisdiction and dismiss this appeal. See TEX. R. APP. P. 42.3.
       Accordingly, the appeal is dismissed for want of jurisdiction.


                                                            PER CURIAM


February 21, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                2